Citation Nr: 0127401	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-05 250A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1998 and February 2001 
decisions.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party had active service from December 1974 to 
December 1978.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in the Board's 
June 1998 and February 2001 decisions.

In February 2001, the Board decided a number of issues and 
remanded several issues to the Regional Office (RO) for 
additional development.  

In the pleadings of May 2001, the moving party raised 
allegations concerning violation of civil rights under title 
42 United States Code, allegations concerning rights under 
title 5 United States Code and a number of vague references 
to constitutional claims.  The moving party also refers to 
letters sent to public officials in connection with these 
allegations.  The Board notes that its jurisdiction is 
limited to claims arising under title 38 United States Code.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991).  Accordingly, the 
Board has no jurisdiction over the putative claims under 
titles 5 or 42, United States Code.  The Board likewise lacks 
jurisdiction over constitutional claims and, in any event, 
finds the moving party has done no more than advance a series 
of generalized references to constitutional claims.


FINDINGS OF FACT

1.  In June 1998, the Board found that the claim of 
entitlement to service connection for the residuals of 
hepatitis was without medical evidence of a nexus between the 
current disability and any injury or disease during active 
service.

2.  In February 2001, the Board found that the moving party's 
service-connected bilateral Achilles tendonitis was 
productive of no more than moderate limitation of motion of 
the ankles; that claims of service connection for 
osteomyelitis, an eye disability, hearing loss, a lung 
disability to include tuberculosis, a right ankle disability, 
varicose veins, hypertension, hiatal hernia with esophageal 
reflux, a prostate disability, cholecystitis and 
cholelithiasis, major depression, and a dental disability was 
denied by rating decision in May 1997; that the moving party 
did not perfect a timely appeal from that May 1997 
determination; and that he had not submitted new and material 
evidence in order to reopen these previously denied claims.

3.  The Board's decisions of June 1998 and February 2001 were 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's June 1998 and February 2001 decisions did not 
contain CUE.  38 U.S.C.A. § 7111 (West 1991 and Supp. 2001); 
and 38 C.F.R. §§ 20.1400 - 20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show no complaint, finding or 
diagnosis of hepatitis or any liver abnormality.  Most of the 
disabilities cited by the moving party within his claims of 
service connection are not noted within the service medical 
records or post-service medical records.  Non-VA laboratory 
testing in May 1992 revealed that the moving party had had 
hepatitis B that had resolved, conferring an immune status.  
VA laboratory testing in November 1994 was positive for 
hepatitis B.  In January 1995, a history of hepatitis with 
fatty infiltration of the liver was indicated.  Non-VA 
laboratory testing in April 1995 showed that the moving party 
had had hepatitis A and B.  VA outpatient treatment records 
show, in June 1995, that the moving party had hepatitis B.

The moving party had a personal hearing before a hearing 
officer at the RO in February 1996.  At that time, he 
testified that stomach and back pain during active service 
signified the onset of hepatitis.  Hepatitis reportedly had 
been diagnosed since 1985. He reportedly was told that he had 
a stomach virus during active service even though he was 
experiencing jaundice.  The moving party had another hearing 
before the Board in February 1998.  At this time, he 
testified that he had upper back pain, stomach pains and 
jaundice during active service that he believed signified the 
inception of hepatitis. 

In June 1998, the Board denied the claim of service 
connection for the residuals of hepatitis.  Other claims 
raised by the moving party at that time were remanded to the 
RO for additional development.  During the pendency of the 
remand, additional new claims, including the claim for total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU), were perfected on 
appeal to the Board.

In February 2001, the following issues were before the Board: 
entitlement to service connection for post-traumatic stress 
disorder (PTSD); entitlement to service connection for a low 
back disability; entitlement to service connection for a 
right leg disability; entitlement to an increased rating for 
the service connected right Achilles tendonitis; entitlement 
to an increased rating for the service connected left 
Achilles tendonitis; whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for osteomyelitis; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an eye disability; whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hearing loss; whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a lung 
disability to include tuberculosis; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right ankle disability; whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for varicose 
veins; whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
hypertension; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hiatal hernia with esophageal reflux; whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a prostate 
disability; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for cholecystitis and cholelithiasis; whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for major depression; 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental or oral disability; and entitlement to a TDIU. 

As noted above, in February 2001 the Board found that the 
moving party's service-connected bilateral Achilles 
tendonitis was productive of no more than moderate limitation 
of motion of the ankles; that claims of service connection 
for osteomyelitis, an eye disability, hearing loss, a lung 
disability (to include tuberculosis), a right ankle 
disability, varicose veins, hypertension, a hiatal hernia 
with esophageal reflux, a prostate disability, cholecystitis 
and cholelithiasis, major depression, and a dental disability 
were denied by rating decision in May 1997; that the moving 
party did not perfect an appeal from that May 1997 
determination; and that he had not submitted new and material 
evidence in order to reopen these previously denied claims.

The issues of service connection for PTSD, a low back 
disability, a right leg disability, and TDIU benefits were 
remanded to the RO for additional development.  Before the RO 
could act on these claims, however, the moving party filed a 
series of motions with the Board.  On two occasions, August 
2001 and May 2001, motions for reconsideration of the Board's 
February 2001 decision were denied.  The moving party was 
notified of each decision on those months.  In a May 2001 
memorandum, the moving party contended that CUE existed in 
both the June 1998 and February 2001 decisions.  These 
arguments will be addressed below.

The moving party's representative presented written argument 
in September 2001.

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 
43.  A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the Board has reviewed the moving party's 
arguments contained within his 79-page memorandum to the 
Board, as well as the 14 "exhibits" that he has submitted 
with this argument.  Based on this review, the Board 
concludes that CUE motion must be denied.  The moving party's 
pleadings are a textbook example -- a very lengthy textbook -
- of how not to raise valid claims of CUE.

To begin with, a claim of CUE can only be raised with respect 
to a final determination.  The moving party writes 
extensively regarding his claims for service connection for 
PTSD, a low back disability, and a right leg disability, and 
a claim for TDIU benefits.  All of these issues were remanded 
by the Board and thus were not subject to a final 
determination.  As a matter of law, there is no basis for a 
CUE motion with respect to these issues.  38 U.S.C.A. 
§ 7111(a).

Second, a claim of CUE must be clear and specific.  38 C.F.R. 
§ 20.1403.  A CUE motion is a collateral attack on a final 
decision, and a presumption of validity attaches to a final 
decision.  Fugo, 6 Vet. App. at 44.  The case law and the 
regulations place the burden squarely on the moving party to 
articulate clear and specific arguments.  As the governing 
regulation provides, CUE:

. . . is a very specific and rare kind of 
error.  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error.  

38 C.F.R. § 20.1403.

The massive written pleadings by the moving party, with few 
exceptions, fail this test.  The vast majority of the 
arguments raised by the moving party consist merely of 
argument on the merits of the various claims effectively 
requesting de novo readjudication.  This is not the purpose 
of CUE.  The bulk of these arguments are convoluted and thus 
not clear.  Moreover, they generally fail to even minimally 
allege and explain how the result would have been manifestly 
different but for the putative error. 

Third, a claim of CUE can not consist of allegations 
concerning a failure of the duty to assist, generalized 
allegations concerning the law or regulations, or generalized 
allegations about how evidence was weighed or evaluated.  In 
this last category also falls an allegation that the benefit 
of the doubt doctrine was not properly applied since this 
involves the weighing of the evidence.  38 C.F.R. § 20.1403.  
The pleadings of the moving party are replete with examples 
of all of these fundamental defects.  The Board would add in 
this regard that CUE involves adjudicative error.  The moving 
party devotes considerable space in his pleadings to 
disputing the findings and opinions of medical providers.  
Even if a medical provider committed error, it would not be 
adjudicative error and thus could not form a basis for a CUE 
motion.  Russell v. Principi, 3 Vet. App. 310 (1992).

From the mass of pleadings, the Board can extract only a 
handful of allegations that arguably require comment.  

The moving party alleges there was CUE in the Board's 
February 2001 determination because the moving party 
perfected an appeal from the May 1997 rating action.  He 
maintains that in September 1999 he submitted a timely 
request for an extension of time to submit his substantive 
appeal to the August 1999 statement of the case.  The Board 
finds the allegation true but irrelevant.  The August 1999 
determination involved issues either resolved by the Board in 
February 2001 or remanded.  The August 1999 determination did 
not involve the issues the Board found were finally denied by 
the May 1997 rating determination.

The moving party and his representative contend that he was 
denied his right to a hearing.  However, the Board must note 
that the moving party has had a hearing before both the RO 
and the Board.  The representative notes a request by the 
moving party for another hearing in May 1998 (only three 
months following his hearing before the Board in February 
1998).  The record demonstrates, however, that in November 
2000, the moving party withdrew his request for an additional 
hearing before the Board.  Accordingly, this clearly does not 
provide a basis to find CUE or to vitiate the finality of the 
determinations entered by the Board in February 2001.

The moving party also appears to contend that he was never 
given notice of a VA examination or of the previous denials 
of his claims.  The Board notes that these allegations are 
generalized and that none of them is supported.  Therefore, 
the Board concludes that insofar as any of these allegations 
can be construed as facially valid allegations of CUE, they 
all fail.  This conclusion mandates that the motion be denied 
rather than dismissed.

Finally, the Board notes that in Livesay v. Principi, No. 00-
51 (U.S. Vet. App., Aug. 30, 2001) (en banc) the Court held 
that the Veterans Claims Assistance Act of 2000 (hereafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), is not applicable to motions for review of a 
Board decision on the basis of CUE.  Accordingly, the Board 
finds no basis to delay adjudication of the motion in light 
of the VCAA.


ORDER

The revision of the Board's June 1998 and February 2001 
decisions on the grounds of clear and unmistakable error are 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



